Title: From George Washington to John Augustine Washington, May 1778
From: Washington, George
To: Washington, John Augustine


                    
                        Dear Brother,
                        Valley-forge May  1778.
                    
                    Your letter of the 27th of Mar. from Bushfield came safe to hand, & gave me the pleasure of hearing, or rather inferring (for you are not explicit) that my Sister and the rest of your family were well. I thank you for your intelligence respecting the pamphlet of forged Letters which Colo. Lee has, & said to be written by me; not one sentence of which you may rely on it, did I ever write; although so many little family circumstances are interspersed through the whole performance to give it the air of authenticity—The Arts of the enemy, and the low dirty tricks which they are daily practising is an evincing proof that they are lost to all sense of virtue & honor, and that they will stick at nothing however incompatible with truth and manliness to carry their points. They have lately forged, & industriously circulated, a resolve for Congress, purporting (after reciting with great propriety, & plausibility, the inconveniencies of short enlistments) that all Soldiers who have been drafted for periods short of the war, shall nevertheless continue in Service during it; and by their emissaries have endeavoured, & effected the injury of the Service by this means—alarming the fears of the Soldiery & Country.
                    I am mistaken if we are not verging fast to one of the most important periods that ever America saw—doubtless before this reaches you, you will have seen the Draughts of two Bills intended to be enacted into Laws, & Lord North’s Speech upon the occasion; these our accts from Phila. say, will be immediately followed by the Commissioners; and Lord Amherst, Adml Keppel, & General Murray are said to be the Commissioners—These Gentlemen I presume, are to move in a civil and Military Line, as Genl Howe is certainly recalled, & report adds—Lord Howe also—Be this as it may, it will require all the skill—the  wisdom—& policy—of the first abilities of these States, to manage the helm, and steer with judgment to the haven of our wishes through so many shelves and Rocks, as will be thrown in our way. This, more than ever, is the time for Congress to be replete with the first characters in every State, instead of having a thin Assembly, & many States totally unrepresented, as is the case at present. I have often regretted the pernicious (& what appears to me, fatal) policy of having our ablest men engaged in the formation of the more local Governments, and filling Offices in their respective States, leaving the great national concern, on wch the superstructure of all, and every of them does absolutely depend, and without which none can exist, to be managed by Men of more contracted abilities—indeed those at a distance from the Seat of War live in such perfect tranquility that they conceive the dispute to be at an end in a manner, and those near hand it, are so disaffected that they only serve as embarrassments—between the two, therefore, time slips away without the necessary means for opening the Campaign in time, or with propriety.
                    Your accts of the high prices of fresh Provisions in Philadelphia are true, but it affects the Inhabitants more than the Soldiery, who have plenty of Salt Meat, Pease &ca.
                    Since I began this Letter, authentic accts have come to my hands of France having declared the United States free and Independant, and guaranteeing to them all the Territory formerly ceeded by them to Great Britain. My acct (from the Gentleman who was going on to Congress with the Treaty) adds, that France have done this in the most generous manner, and to our utmost wish. This is great, ’tis glorious News and must put the Independency of America out of all manner of dispute. and accts for the gentle gales which have succeeded rude Boreas, of late. A publication of this important intelligence will no doubt be directed by Congress, & diffused through the Continent as Speedily as possible, I shall add nothing further therefore on the Subject.
                    It would have been a happy circumstance if the several States had been industrious in pushing their recruits into the field, early—but I see little prospect of it at present, if ever. My love and best wishes, in which Mrs Washington joins me attend my Sister & the rest of your family & with great truth I subscribe myself Yr Most Affecte Brothr
                    
                        Go: Washington
                    
                